DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
Claim Status
Applicant’s arguments and amendments dated 6/22/21 have been received and entered in the application. 
Claims 1-2, 4-8, 10-15, 17, and 19-21 are currently pending. 
Claims 19 and 21 are withdrawn as directed to non-elected inventions effectively without traverse in the response filed on 7/7/20. 
Claims 1, 4, and 10 are currently amended. 
Claim 21 is newly added. 
Claims 1-8, 10-15, 17, and 20-21 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al (US Patent No. 7,396,664, hereinafter Daly) in view of Fan et al (Effect of culture temperature on TNFR-Fc productivity in recombinant glutamine synthetase-Chinese hamster ovary cells. Biotechnology Letters, Vol. 32 (2010) pages 1239-1244., hereinafter Fan). 
Daly discloses methods of producing fusion proteins with a vascular endothelial growth factor (VEGF) receptor component using Chinese hamster ovary (CHO) cells (col 1 ln 35-51, col 2 ln 39-63). Daly discloses first constructing nuclei acid sequences encoding the fusion proteins (col 1 ln 35-42, col 4 ln 23-37). The nucleic acid sequences are then inserted into a vector and inserted into an appropriate host cell, such as CHO cells (col 2 ln 39-63, col 4 ln 38-46). In some embodiments, the CHO cells may be CHO K1 cells (col 17 ln 10-26). Preferably, the fusion protein contains the VEGF receptor component Ig domain 2 of FLt-1 and the Ig domain 3 of FLk-1, or their functional equivalents (col 1 ln 35-51, col 5 ln 15-49). In some embodiments, the fusion component comprises an immunoglobulin (Ig)-derived domain such as human IgG or, more particularly, the Fc domain of IgG (col 7 ln 5-63). The fusion protein secreted by the CHO cells may subsequently be recovered from the culture media (col 17 ln 10-26). Daly further discloses that the fusion protein may be useful for treating any disease or condition for which the fusion protein may have therapeutic value (col 8 ln 9-27).
Daly does not disclose that the CHO cells are cultured at a first temperature followed by a second lower temperature. 
Fan discloses methods of modulating culture temperature to improve the production of recombinant proteins secreted by CHO cells (Abstract). Fan discloses utilizing CHO cells which have been transfected to produce a TNFR-Fc fusion protein (Cell line and maintenance). The cells are initially maintained at basal media at 37°C (Cell line and maintenance). The cells are then harvested and transferred to batch-fed bioreactors (Introduction, Batch cultivation). The cells are cultured at temperatures of 30°C, 33.5°C, and 37°C for between 4 and 10 days (Batch cultivation, Effects of culture temperature on TNFR-Fc production, Figs. 1-2). Fan explains that cultivation and sub-physiological temperatures increased the final TNFR-Fc concentrations as compared to cells cultured at 37°C (Effects of culture temperature on TNFR-Fc production, Fig. 2).

Daly and Fan are silent as to the amount of aggregates present in the fusion protein. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the fusion protein produced by the methods of the prior art differs, and if so to what extent, from the fusion protein produced by applicant’s methodology. The prior art discloses a method for producing a fusion protein which is similar to applicant’s method for these reasons: CHO cells which produce a fusion protein with a soluble extracellular domain of a VEGF receptor and an IgG Fc domain are cultured at physiological temperatures followed by culture at a temperature of between 28°C and 35°C such that the CHO cells produce the fusion protein at a higher concentration than those maintained at physiological temperatures. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02. The cited art taken as a whole demonstrates a reasonable probability that the fusion protein produced by the methods of the prior art is either identical or sufficiently similar to the fusion protein produced by the claimed methods that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the methods of the cited prior art does not possess a critical characteristic that is possessed by the claimed methods would advance prosecution and might permit allowance of claims to applicant’s methods. 
Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments dated 6 have been fully considered are not persuasive in part and moot in part as explained in detail below. 
Claims 1-8, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al (US Patent No. 7,396,664, hereinafter Daly) in view of Fan.
1. Applicant argues the different proteins in Daly and Fan do not provide a reasonable expectation of success in combining the methods as detailed in a.-d. (Response p6-13). 
a. Applicant argues that Daly does not disclose anything with respect to culturing cells at a lower temperature (Response p6-7). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Daly is not used to demonstrate that it was known in the art to lower the culture temperature. Daly is used to demonstrate that it was known in the art to use CHO cells to produce a VEGF-Fc fusion protein. 
b. Applicant argues that the VCD patterns of Fan differ significantly than those of the present invention (Response p7-8). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., VCD patterns) are not recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner agrees that the VCD patterns between Fan and the presently claimed invention differ. However, the claims are completely silent as to VCD in any capacity. The claims merely require culturing cells capable of producing a VEGF-Fc fusion protein at a physiological temperature and lowering the temperature to between 28° and 35°C at a certain cell density such there is some unspecified increase in expression level in the fusion protein as compared to the cells cultured only at a physiological temperature. 
c. Applicant argues that the methods of Fan demonstrate different protein expression levels than those of the present invention; that Fan shows the highest TNFR-Fc mRNA levels at 30°C (Response p9-10). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mRNA levels at certain temperatures) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Again, the examiner agrees that there is a difference between the mRNA levels achieved at various temperatures in Fan and those of the present application. However, those differences are not claimed. 
d. Applicant argues that Fan demonstrates different effects of VCD on protein production; that when VCD is increased to above 2.2x106 cells/ml qTNFR-Fc significantly decreases (Response p10-13). 
Fan discloses that CHO cells cultured at 30°C and at cell densities between about 0.3x106 cells/ml to 2.2x106 cells/ml results in final TNFR-Fc concentration significantly higher than CHO cells cultured at 37°C. This temperature and cell density fall within the ranges of those presently claimed. Where “the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP § 2144.05. Therefore, the combination is deemed to obviate the present claims. 

As noted above, applicant is performing a piecemeal analysis of the references, relying upon features which are not claimed, and interpreting the claims more narrowly than that of a broadest reasonable interpretation in order to support this position. Therefore, applicant’s arguments are not considered persuasive. 
2. Applicant argues there is no motivation to combine the references in view of the different proteins being expected to be very different under the same conditions (Response p14). 
In response, the examiner notes that to rely on a reference for a rejection under 35 U.S.C. § 103 the references must be analogous art. Art is considered analogous if the reference is from the same field of endeavor as the claimed invention. See MPEP § 2141.01(a) Here both Daly and Fan are in the field of producing fusion proteins having an Fc domain using CHO cells, the same field as that of the present invention. Thus, Fan and Daly are analogous art and may be used in a rejection under 35 U.S.C. § 103. With respect to a motivation to combine, Fan explains that cultivation and sub-physiological temperatures increased the final TNFR-Fc concentrations as compared to cells cultured at 37°C. This is a clear suggestion that lowering the temperature improves fusion protein yields. 
3. Applicant argues that Fan teaches away from the claimed cell density range; that a VCD above 2.2x106 cells/ml results in a significant decrease in qTNFR-Fc (Response p3).
As stated above, applicant has not claimed anything with respect to VCD. Additionally, Fan teaches that cell densities between 0.3x106 cells/ml to 2.2x106 cells/ml results in final TNFR-Fc concentration significantly higher than CHO cells cultured at 37°C. Thus, Fan in combination with Daly obviates, at least some of, the claimed cell densities. 


The examiner agrees that the Johari reference tends to support applicant’s position. However, the question is whether the cited prior art teaches away from the claimed temperatures, not whether a different reference teaches away. As noted in the art rejections, and the response to arguments, the examiner is of the position that cited references teach lowering the culture temperature. 
5. Applicant argues that the claimed method unexpectedly decreases aggregates and fragments as detailed in a.-b. (Response p15). 
a. Applicant argues that Fan is silent on the effects of a decrease in aggregates and fragments (Response p15-17). In support, applicant presents the reference Gomez as demonstrating that aggregates generally increase as culture time increases (Response p15-17).
While the claimed invention may be compared with prior art that is closer than that applied by the examiner (See MPEP § 716.02(e)) in establishing unexpected results, Gomez does not relate lowering of culture temperature for reducing aggregates, but instead perfusion cultures for reducing aggregates. Thus, it does not appear that Gomez supports unexpected results in the context of lowering temperatures. Further, as noted in the art rejections, it appears that a combination of Daly and Fan would result in a method identical to the claimed method such that a reduction in aggregates necessarily follows. Applicant has provided no evidence to refute that the combination would not result in a reduction in aggregates. 
b. Applicant argues that Johari demonstrates that lowering the culture temperature causes a decrease in expression of a protein product, such that an increase in expression of VEGF-Fc as in the present invention is unexpected (Response p16-17). 
Again, while the claimed invention may be compared with prior art that is closer than that applied by the examiner (See MPEP § 716.02(e)) in establishing unexpected results, Johari does not relate to either VEGF-Fc fusion proteins, or culturing at certain cell densities. Thus, it does not 
6. Applicant argues that the CHO cells demonstrate an unexpectedly high productivity at high cell densities (Response p18).  
The present claims do not require any specific increase in expression levels (e.g., 1x greater, 2x greater, significantly greater, etc.) or productivity as compared to cells cultured at physiological levels. Thus, any increase, regardless of how small, is deemed to read on the claims as presented. As noted above in the art rejections, Fan indicates that lowering culture temperatures at densities within the claimed range results in increased expression levels and fusion protein productivity. As such, the examiner is of the position that the combination obviates the claims as presented. 
Conclusion
Claim 21 is objected to. Claims 1-2, 4-8, 10-15, 17, and 19-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632